[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       APRIL 17, 2008
                                                    THOMAS K. KAHN
                              No. 07-15395
                                                         CLERK
                           Non-Argument Calendar
                         ________________________

                    D. C. Docket No. 07-00038-CR-WLS-1

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

RUFUS WALKER,

                                                      Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                               (April 17, 2008)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Gerald B. Williams, appointed counsel for Rufus Walker, has filed a motion
to withdraw on appeal supported by a brief pursuant to Anders v. California, 386

U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d. 493 (1967). Our independent review of the

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw it GRANTED and Walker’s

convictions and sentences are AFFIRMED.




                                           2